Citation Nr: 9907448	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  97-27 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for diverticulosis 
with post polypectomy for tubulovillous adenoma, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
November 1971 to August 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  

In October 1995, the veteran filed a claim for an increased 
evaluation for diverticulosis with post polypectomy for 
tubulovillous adenoma, then rated 10 percent disabling.  
Based on the veteran's private medical records for September 
1995 and his February 1996 VA examination report, the RO 
proposed reducing the disability evaluation from 10 percent 
to 0 percent, and notified him of the proposal in a letter 
dated in May 1996.  The veteran did not respond to the letter 
and, in July 1996, the RO decreased the disability evaluation 
to 0 percent under 38 C.F.R. § 3.105(e), effective from 
October 1, 1996.  The veteran was notified of the reduction 
in a July 1996 VA letter.  In September 1996, the RO received 
the veteran's notice of disagreement to the reduction, along 
with copies of his private medical treatment records for June 
and July 1996.  In a rating decision of October 1996, the RO 
increased the evaluation for diverticulosis with post 
polypectomy for tubulovillous adenoma to 30 percent, 
effective from October 18, 1995, the date of receipt of the 
veteran's claim for an increased rating.  He was notified of 
the increase in a statement of the case, which was sent to 
him in October 1996, along with a VA letter informing of his 
appellate rights.  In February 1997, the VA received the 
veteran's substantive appeal asserting that his service-
connected diverticulosis with post polypectomy for 
tubulovillous adenoma warranted a 50 percent disability 
evaluation because he was currently under treatment for the 
disability and he was facing possible surgery.  The veteran's 
VA hospitalization records for February 1997 to April 1997 
and his VA outpatient treatment records for April 1997 to 
June 1997 were obtained and reviewed by the RO.  In July 
1998, the RO continued the 30 percent evaluation for 
diverticulosis with post polypectomy for tubulovillous 
adenoma.  In September 1998, the veteran wrote the RO that he 
wished to continue his appeal and the case was sent to the 
Board for appellate determination.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
determination of the appellant's appeal has been obtained by 
the RO.  

2.  The veteran complains of abdominal pain, constipation, 
and vomiting; recent abdominal X-rays revealed no stool and 
no obstruction in the bowel, a redundant transverse colon, 
and few diverticula or polyps.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for diverticulosis with post polypectomy for 
tubulovillous adenoma have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 
4.41, 4.114 Diagnostic Codes 7301,7319, 7327 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

During active duty service, the veteran was treated for 
diverticulosis in 1992 and 1993.  In February 1993, he 
underwent colonoscopy and polypectomy.  A polyp was taken 
from the sigmoid colon and pathology revealed tubulovillous 
adenoma with focal low-grade dysplasia.  Post-service, he 
underwent VA medical evaluation in March 1994 during which 
the examiner assessed the veteran with a history significant 
for colonic polyp and diverticulitis.  Examination revealed 
no abnormality except for some increased adiposity of the 
anterior abdominal wall.  In July 1994, the veteran was 
granted entitlement to service-connection for diverticulosis 
with status post polypectomy for tubulovillous adenoma.  The 
disability was evaluated under the criteria for irritable 
colon and a 10 percent evaluation was assigned, effective 
from September 1993.  

In October 1995, the veteran filed a claim for an increased 
evaluation for diverticulosis with status post polypectomy 
for tubulovillous adenoma.  The veteran's private outpatient 
treatment records for September 1995 show that he was seen by 
an urologist for left flank pain.  

In February 1996, the veteran underwent VA examination during 
which he complained of pain on his left side and 
constipation.  On examination, he appeared as a well 
developed and well nourished male who weighed 200 pounds.  
His abdomen was soft with some tenderness in the left side 
and in the right lower quadrant, though no definite mass was 
palpable.  The examiner reviewed the veteran's prior medical 
test results, including his upper GI series of December 1995 
that had revealed no abnormality of the esophagus or stomach, 
and the small bowel transition also was normal.  It was the 
examiner's opinion that the veteran was predominantly 
suffering from a nervous disorder, probably depression or 
anxiety, and that he did not appear to have any current 
significant GI disease.  

The veteran's private physician, in July 1996, noted that he 
had first treated the veteran in February 1996 for complaints 
of abdominal pain.  Medical tests revealed a normal 
hepatobiliary scan, a normal upper GI and small bowel follow-
through, and a normal Doppler of the mesenteric vessels.  A 
colonoscopy revealed the cecum to be lying up near the liver 
and it was felt to be a mobile cecum.  The physician noted 
that the veteran was hospitalized in June 1996 and found to 
have marked adhesions with a cecum that was adhered to the 
right upper quadrant and a loop of small bowel that was 
poorly functioning, secondary to adhesions.  These conditions 
were surgically corrected.  

The veteran was hospitalized in a VA medical facility from 
February 1997 to April 1997 for depression after having just 
separated from his wife.  While hospitalized, he also was 
treated for abdominal pain and constipation.  In February 
1997, a surgery consult was obtained.  X-rays were taken of 
his abdomen that revealed no free air or obstruction.  At the 
time, there was a lot of stool in the distal colon, which was 
required to be cleaned out.  In March 1997, a GI consult 
resulted in an opinion that the veteran's complaints of 
constipation could possibly be secondary to dysmotility, 
rather than anorectal dysfunction or an over consumption of 
fiber.  The recommendation was made that his vowels be 
cleaned out for a barium enema.  However, even after having a 
good bowel movement, he continued to complain of abdominal 
fullness and pain.  X-rays taken in March 1997 of his abdomen 
showed no stool and no obstruction in the bowel, a redundant 
transverse colon, and a few diverticula or polyps.  He was 
treated just with cathartics and obtained relief of the 
symptoms.  Examination also revealed an 8 to 10 cm, large, 
anterior abdominal incisional hernia, which was made worse 
while performing Valsalva's maneuver or on sitting down.  A 
small defect was also found below the larger hernia measuring 
about 1 to 2 cm in length.  In late March 1997, he underwent 
primary repair with mesh of the incisional hernia.  

The veteran's VA outpatient records for May and June 1997 
show follow-up treatment for hernia repair, tightness of the 
chest, and abdominal pain.  The report of June 25, 1997, 
notes that he stated he was still vomiting and was still 
constipated.  His weight was down about 21 pounds.  

II.  Analysis

As a preliminary matter, the Board finds that the veteran's 
increased rating claim for residuals of a right wrist 
fracture is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  A mere allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 337, 391 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the duty to assist on this 
issue.  Id.  

VA utilizes a rating schedule as a guide in the evaluation of 
disabilities resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The disability evaluations are determined by 
comparing a veteran's present symptomatology with criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Individual disabilities are 
assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1, Part 4.  It is thus essential, both in the 
examination and in the evaluation of disability, that each 
disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.41.  However, where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

When an unlisted condition is encountered it will be 
permissible to rate under closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  See 38 C.F.R. § 4.20.  

The veteran's diverticulosis with post polypectomy for 
tubulovillous adenoma is evaluated under the diagnostic codes 
pertaining to the digestive system.  See 38 C.F.R. § 4.114.  
This section directs that a single evaluation will be 
assigned, pursuant to Diagnostic Codes 7301 to 7329, under 
the diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  

The veteran's disability currently is evaluated as 30 percent 
disabling under a hyphenated Diagnostic Code 7327 for 
diverticulitis (which is rated as for peritoneal adhesions, 
under Diagnostic code 7301; irritable colon syndrome, under 
Diagnostic Code 7319; or ulcerative colitis, under Diagnostic 
code 7323).  In the veteran's case, he is rated under the 
hyphenated Diagnostic Code 7327-7301, reflecting that the 
predominant disability involves adhesions of the peritoneum.  

Under Diagnostic Code 7301, a 30 percent evaluation is 
warranted for moderately severe adhesions of the peritoneum 
with partial obstruction manifested by delayed motility of a 
barium meal and less frequent and less prolonged episodes of 
pain than are present with severe adhesions.  A 50 percent 
evaluation requires severe adhesions with definite partial 
obstruction shown by X-ray study, frequent and prolonged 
episodes of severe colic, distention, nausea or vomiting 
following severe peritonitis, a ruptured appendix, a 
perforated ulcer, or an operation with drainage.  

The medical evidence shows that the veteran underwent surgery 
in June 1996 that corrected marked adhesions with a cecum 
that was adhered to the right upper quadrant and a loop of 
small bowel that was poorly functioning, secondary to the 
adhesions.  In early 1997, he was hospitalized, primarily for 
depression, but also was treated with cathartics that 
relieved his complaints of abdominal pain and constipation.  
In June 1997, his follow-up VA outpatient treatment records 
show that he was complaining of abdominal pain and vomiting.  

Thus, the veteran's complaints of abdominal pain and 
constipation are substantiated by medical evidence.  Although 
underwent extensive testing for his complaints while 
hospitalized in early 1997, X-rays revealed no stool and no 
obstruction in the bowel, a redundant transverse colon, and 
few diverticula or polyps.  Significantly, specifically as 
regards the criteria for the next higher, 50 percent 
evaluation under Diagnostic Code 7301, the medical records do 
not show severe, adhesions, definite partial obstruction 
shown by X-ray study, frequent and prolonged episodes of 
severe colic, distention, nausea or vomiting severe 
peritonitis, a ruptured appendix, a perforated ulcer or an 
operation with drainage, which would warrant a 50 percent 
evaluation under Diagnostic Code 7301.  

Because no higher evaluation is assignable under Diagnostic 
Code 7301, the Board also has considered the other diagnostic 
codes pursuant to which diverticulitis is diagnosed.  
Diagnostic Code 7319 prescribes a 30 percent evaluation, for 
severe irritable colon syndrome manifested by diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  While the evidence shows that 
the veteran has complaints of abdominal pain and 
constipation, as the 30 percent evaluation is the highest 
rating available under Diagnostic Code 7319, this diagnostic 
code provides no basis for a higher evaluation.  

By contrast, however, in addition to a 30 percent evaluation 
for moderately severe ulcerative colitis with frequent 
exacerbations, Diagnostic Code 7323 prescribes a 60 percent 
evaluation for severe ulcerative colitis with numerous 
attacks each year, malnutrition, and only a fair state of 
health during remissions.  A 100 percent evaluation requires 
pronounced ulcerative colitis resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complication such as a liver abscess.  Here, however, the 
medical evidence in the veteran's case does not reflect 
severe or pronounced ulcerative colitis, malnutrition, only a 
fair state of health, or serious complications such as liver 
abscess.  Although he had lost about 21 pounds following his 
February to April 1997 hospitalization, the veteran has not 
presented, and the record does not otherwise contain, 
competent medical evidence of malnutrition or anemia.  Hence, 
Diagnostic Code 7323 provides no basis for an evaluation in 
excess of 30 percent for the veteran's disability.

Following a careful review of the evidence, the Board finds 
that the veteran's diverticulosis with polypectomy for 
tubulovillous adenoma is most appropriately evaluated as 30 
percent disabling under the hyphenated Diagnostic Code 7327-
7301, and that a higher schedular evaluation is not currently 
warranted.  See 38 C.F.R. § 4.7. 

The above discussion is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, however, the Board notes that there is no 
indication that the schedular criteria are inadequate to 
evaluate the veteran's diverticulosis with post polypectomy 
for tubulovillous adenoma.  In this regard, the Board notes 
that there has been no showing that his disability has caused 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation), or necessitated 
frequent periods of hospitalization, or that the disability 
otherwise has rendered impracticable the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this mater 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

ORDER

A disability evaluation in excess of 30 percent for 
diverticulosis with post polypectomy for tubulovillous 
adenoma is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 
- 9 -


- 8 -


